DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

This Office Action is responsive to Applicant’s remarks received on October 22, 2021.  Claims 2-6, 8-10, 12-17, 19-21 and 23-25 are pending.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 5, 6, 8-10, 12-14, 16, 17, 19-21, and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Abramoff et al. (“Automated Early Detection of Diabetic Retinopathy”), which incorporates teachings .
Regarding claim 2, Abramoff et al. discloses a method for diagnosing a disease condition in a patient, the method comprising: 
receiving an input image of a portion of a patient’s body (“Only the 16 670 examinations of the subjects with sufficient quality images were used as the dataset” at Results, line 8; the test images are input to the system);
accessing a supervised procedure configured to output a probability that a digital image contains an object of interest at each of one or more locations within the digital image, wherein the supervised procedure is trained based on a set of training images that are manually annotated to indicate whether the training images contain a feature of interest at one or more locations therein (“One hundred images with red lesions segmented manually by 2 retinal specialists (MDA) were used” at Training the Algorithms on the Same Training Dataset, line 6);
applying the input image to the supervised procedure to output, for each of a set of reference locations in the input image, a probability that the input image contains an object of interest at the reference location, wherein one or more of the objects of interest are indicative of the disease condition (“first detects all pixels that appear to be in a red 
determining a feature space from the probabilities outputted from the supervised procedure, the feature space describing a set of reference locations in the input image and corresponding probabilities that each of the set of reference locations contains an object of interest (“These are processed with a kNN classifier to assign it a probability and to indicate the likelihood that it is a red lesion” at Brief Descriptions of the Algorithms, line 10).
Though Abramoff et al. provides a probabilistic diagnosis of the disease condition for the input image (“Both of these algorithms calculate a DR risk estimation for an examination” at Brief Descriptions of the Algorithms, second to last paragraph, last sentence), Abramoff et al. does not explicitly disclose passing the feature space to an automated diagnostic model trained to provide a probabilistic diagnosis of the disease condition for the input image and outputting the probabilistic diagnosis of the disease condition from the automated diagnostic model.
Lee et al. teaches a method for diagnosing a disease condition in a patient, the method comprising:
applying the input image to the supervised procedure to output, for each of a set of reference locations in the input image, a probability that the input image contains an object of interest at the reference location, wherein one or more of the objects of interest are indicative of the disease condition (“To develop a set of computer classification criteria that were similar to these criteria, we digitized the SPs, identified the 3 lesions 
determining a feature space from the probabilities outputted from the supervised procedure, the feature space describing a set of reference locations in the input image and corresponding probabilities that each of the set of reference locations contains an object of interest (“Using this scaling factor, the total area of HMA in SP 2A and the total area of HE in SP 3 were found to be equivalent to 893 pixels and 45 pixels, respectively, in a 45° photograph. On the basis of these converted values, we propose the following criteria for computer grading” at page 760, right column, paragraph 6, line 1);
passing the feature space to an automated diagnostic model trained to provide a probabilistic diagnosis of the disease condition for the input image (“The computer system can detect the 3 early lesions, HMA, HE, and CWS, as well as their locations and sizes in pixels. For each of the 3 lesions, the diagnosis can be “yes,” “no,” or “questionable.” Because we were able to identify only 3 types of lesions for NPDR, for the purpose of this article, we propose the following computer classification criteria: No NPDR: No retinal lesions are detected. Questionable NPDR: All lesions detected by the computer are not definite, or HE and CWS are detected without the presence of HMA. Early NPDR: At least 1 HMA without the presence of HE or CWS, and the total HMA area is <893 pixels (less than the level of SP 2A). Moderate NPDR: HMA is detected with HE and/or CWS also present, or the total HMA area is ≥893 pixels (greater than or 
outputting the probabilistic diagnosis of the disease condition from the automated diagnostic model (each image has an associated NPDR classification, which is output for evaluation of diagnostic accuracy).
It would have been obvious at the time the invention was made to one of ordinary skill in the art to utilize a NPDR classification as taught by Lee et al. for the lesions of Abramoff et al. as a way to characterize the severity of the diabetic retinopathy if present, thereby relaying information about the need for further treatment.
Regarding claim 3, the Abramoff et al. and Lee et al. combination discloses a method wherein applying the input image to the supervised procedure comprises: 
obtaining one or more samples for each of a set of different regions of the input image (the input image is examined at a pixel level to extract pixels of interest; it is further noted that Lee et al. discusses the division of the image into midperipheral quadrants in the NPDR classification, which indicates that the image is divided into these quadrants for characterization of the severity of NPDR if present); and  
applying each of the obtained samples of the input image to the supervised procedure to output a probability that the sample contains one or more objects of interest (“first detects all pixels that appear to be in a red lesion based on pixel feature classification. Clusters of these candidate pixels are clustered in candidate lesions, and features then are extracted from each candidate lesion” Abramoff et al. at Brief Descriptions of the Algorithms, line 7), where the object of interest is indicative of the disease condition (the presence of lesions may indicate DR).
claim 5, the Abramoff et al. and Lee et al. combination discloses a method wherein the received input image is of a portion of the patient’s eye, and wherein the disease condition comprises a disorder manifesting in the eye (“patients were photographed with nonmydriatic digital retinal cameras” Abramoff et al. at Imaging Protocol, line 1; it was previously discussed that the object of interest is a red lesion; “We have developed a computer system using image-processing and pattern recognition techniques to detect 3 early lesions of NPDR, namely, retinal hemorrhages and microaneurysms (HMA), HE, and CWS, from color fundus slides or real-time images directly transmitted from the fundus camera to the computer” Lee et al. at page 759, right column, last paragraph, line 1).
Regarding claim 6, the Abramoff et al. and Lee et al. combination discloses a method wherein the received input image is of a portion of the patient’s eye, and wherein the disease condition comprises a disorder manifesting in the retina (“patients were photographed with nonmydriatic digital retinal cameras” Abramoff et al. at Imaging Protocol, line 1; it was previously discussed that the object of interest is a red lesion; “We have developed a computer system using image-processing and pattern recognition techniques to detect 3 early lesions of NPDR, namely, retinal hemorrhages and microaneurysms (HMA), HE, and CWS, from color fundus slides or real-time images directly transmitted from the fundus camera to the computer” Lee et al. at page 759, right column, last paragraph, line 1).
Regarding claim 8, the Abramoff et al. and Lee et al. combination discloses a method wherein the one or more objects of interest comprise an object that has a similar appearance to another object that indicates a disease condition in a patient but 
Regarding claim 9, the Abramoff et al. and Lee et al. combination discloses a method wherein the one or more objects of interest comprise an object selected from a group consisting of: a microaneurysm (“For both algorithms, a probability was assigned to each extracted candidate lesion, reflecting its likelihood of being a microaneurysm or red lesion” Abramoff et al. at Data Analysis, line 4; “retinal hemorrhages and microaneurysms (HMA)” Lee et al. at page 759, left column, line 2), a dot hemorrhage, a flame-shaped hemorrhage, a sub-intimal hemorrhage, a sub-retinal hemorrhage, a pre-retinal hemorrhage, a micro-infarction, a cotton-wool spot (“cotton-wool spots (CWS)” Lee et al. at page 759, left column, line 11), a yellow exudate (“hard exudates (HE)” Lee et al. at page 759, left column, line 10), and a drusen.
Regarding claim 10, the Abramoff et al. and Lee et al. combination discloses a method wherein each of the set of training images is manually annotated (“One hundred images with red lesions segmented manually by 2 retinal specialists (MDA) were used” Abramoff et al. at Training the Algorithms on the Same Training Dataset, line 6).
Regarding claim 12, the Abramoff et al. and Lee et al. combination discloses the elements of claim 2 as described above.

However, Niemeijer 2009, as incorporated by Abramoff et al., teaches a method in the same field of endeavor of microaneurysm detection, wherein each of the set of training images is annotated to indicate one or more reference points that correspond to a center of a feature of interest in the training image (“The TruthseekerJ program (available on the ROC website) for online annotation was used to indicate the center location of the microaneurysm or irrelevant lesion in each image. The annotations were exported as a file in XML format that contained the center locations for all microaneurysms and irrelevant lesions in each image in the set.”).
It would have been obvious at the time the invention was made to one of ordinary skill in the art to identify the center of the object as taught by Niemeijer 2009 in the annotations of the Abramoff et al. and Lee et al. combination as a way to identify the locations of the abnormalities without needing to specify the locations of every pixel of the abnormalities.
Regarding claim 13, Abramoff et al. discloses a computer program product for diagnosing a disease condition in a patient, the computer program product comprising a non-transitory computer-readable storage medium containing computer program code (“Both of these algorithms calculate a DR risk estimation for an examination consisting of 4 images within minutes on a standard desktop personal computer” at page 1149, left column, paragraph 2, last sentence) for:

accessing a supervised procedure configured to output a probability that a digital image contains an object of interest at each of one or more locations within the digital image, wherein the supervised procedure is trained based on a set of training images that are manually annotated to indicate whether the training images contain a feature of interest at one or more locations therein (“One hundred images with red lesions segmented manually by 2 retinal specialists (MDA) were used” at Training the Algorithms on the Same Training Dataset, line 6);
applying the input image to the supervised procedure to output, for each of a set of reference locations in the input image, a probability that the input image contains an object of interest at the reference location, wherein one or more of the objects of interest are indicative of the disease condition (“first detects all pixels that appear to be in a red lesion based on pixel feature classification. Clusters of these candidate pixels are clustered in candidate lesions, and features then are extracted from each candidate lesion” at Brief Descriptions of the Algorithms, line 7);
determining a feature space from the probabilities outputted from the supervised procedure, the feature space describing a set of reference locations in the input image and corresponding probabilities that each of the set of reference locations contains an object of interest (“These are processed with a kNN classifier to assign it a probability and to indicate the likelihood that it is a red lesion” at Brief Descriptions of the Algorithms, line 10).

Lee et al. teaches a method for diagnosing a disease condition in a patient, the method comprising:
applying the input image to the supervised procedure to output, for each of a set of reference locations in the input image, a probability that the input image contains an object of interest at the reference location, wherein one or more of the objects of interest are indicative of the disease condition (“To develop a set of computer classification criteria that were similar to these criteria, we digitized the SPs, identified the 3 lesions using the developed computer system, and measured the size of each HMA and HE in pixels. The total lesion area of all HMAs in SP 2A was found to be 1717 pixels, and the total area of all HEs in SP field 3 was 86 pixels” at page 760, right column, paragraph 5, line 1);
determining a feature space from the probabilities outputted from the supervised procedure, the feature space describing a set of reference locations in the input image and corresponding probabilities that each of the set of reference locations contains an object of interest (“Using this scaling factor, the total area of HMA in SP 2A and the total area of HE in SP 3 were found to be equivalent to 893 pixels and 45 pixels, 
passing the feature space to an automated diagnostic model trained to provide a probabilistic diagnosis of the disease condition for the input image (“The computer system can detect the 3 early lesions, HMA, HE, and CWS, as well as their locations and sizes in pixels. For each of the 3 lesions, the diagnosis can be “yes,” “no,” or “questionable.” Because we were able to identify only 3 types of lesions for NPDR, for the purpose of this article, we propose the following computer classification criteria: No NPDR: No retinal lesions are detected. Questionable NPDR: All lesions detected by the computer are not definite, or HE and CWS are detected without the presence of HMA. Early NPDR: At least 1 HMA without the presence of HE or CWS, and the total HMA area is <893 pixels (less than the level of SP 2A). Moderate NPDR: HMA is detected with HE and/or CWS also present, or the total HMA area is ≥893 pixels (greater than or equal to the level of SP 2A). Severe NPDR: Presence of 20 or more HMA in each of the 4 midperipheral quadrants” at page 761, right column, line 1); and
outputting the probabilistic diagnosis of the disease condition from the automated diagnostic model (each image has an associated NPDR classification, which is output for evaluation of diagnostic accuracy).
It would have been obvious at the time the invention was made to one of ordinary skill in the art to utilize a NPDR classification as taught by Lee et al. for the lesions of Abramoff et al. as a way to characterize the severity of the diabetic retinopathy if present, thereby relaying information about the need for further treatment.
claim 14, the Abramoff et al. and Lee et al. combination discloses a computer program product wherein applying the input image to the supervised procedure comprises: 
obtaining one or more samples for each of a set of different regions of the input image (the input image is examined at a pixel level to extract pixels of interest; it is further noted that Lee et al. discusses the division of the image into midperipheral quadrants in the NPDR classification, which indicates that the image is divided into these quadrants for characterization of the severity of NPDR if present); and  
applying each of the obtained samples of the input image to the supervised procedure to output a probability that the sample contains one or more objects of interest (“first detects all pixels that appear to be in a red lesion based on pixel feature classification. Clusters of these candidate pixels are clustered in candidate lesions, and features then are extracted from each candidate lesion” Abramoff et al. at Brief Descriptions of the Algorithms, line 7), where the object of interest is indicative of the disease condition (the presence of lesions may indicate DR).
Regarding claim 16, the Abramoff et al. and Lee et al. combination discloses a computer program product wherein the received input image is of a portion of the patient’s eye, and wherein the disease condition comprises a disorder manifesting in the eye (“patients were photographed with nonmydriatic digital retinal cameras” Abramoff et al. at Imaging Protocol, line 1; it was previously discussed that the object of interest is a red lesion; “We have developed a computer system using image-processing and pattern recognition techniques to detect 3 early lesions of NPDR, namely, retinal hemorrhages and microaneurysms (HMA), HE, and CWS, from color fundus slides or real-time 
Regarding claim 17, the Abramoff et al. and Lee et al. combination discloses a computer program product wherein the received input image is of a portion of the patient’s eye, and wherein the disease condition comprises a disorder manifesting in the retina (“patients were photographed with nonmydriatic digital retinal cameras” Abramoff et al. at Imaging Protocol, line 1; it was previously discussed that the object of interest is a red lesion; “We have developed a computer system using image-processing and pattern recognition techniques to detect 3 early lesions of NPDR, namely, retinal hemorrhages and microaneurysms (HMA), HE, and CWS, from color fundus slides or real-time images directly transmitted from the fundus camera to the computer” Lee et al. at page 759, right column, last paragraph, line 1).
Regarding claim 19, the Abramoff et al. and Lee et al. combination discloses a computer program product wherein the one or more objects of interest comprise an object that has a similar appearance to another object that indicates a disease condition in a patient but that does not itself indicate a disease condition in a patient (“the shape of the HMA was long and thin, which could be mistaken as a vessel by the computer system” Lee et al. at Results, first paragraph, last sentence; “Questionable NPDR: All lesions detected by the computer are not definite, or HE and CWS are detected without the presence of HMA.” Lee et al. at page 761, right column, line 8; therefore, the presence of lesions does not definitely indicate that DR is present).
Regarding claim 20, the Abramoff et al. and Lee et al. combination discloses a computer program product wherein the one or more objects of interest comprise an 
Regarding claim 21, the Abramoff et al. and Lee et al. combination discloses a computer program product wherein each of the set of training images is manually annotated (“One hundred images with red lesions segmented manually by 2 retinal specialists (MDA) were used” Abramoff et al. at Training the Algorithms on the Same Training Dataset, line 6).
Regarding claim 23, the Abramoff et al. and Lee et al. combination discloses the elements of claim 13 as described above.
The Abramoff et al. and Lee et al. combination does not explicitly disclose that each of the set of training images is annotated to indicate one or more reference points that correspond to a center of a feature of interest in the training image
However, Niemeijer 2009, as incorporated by Abramoff et al., teaches a method in the same field of endeavor of microaneurysm detection, wherein each of the set of training images is annotated to indicate one or more reference points that correspond to a center of a feature of interest in the training image (“The TruthseekerJ program (available on the ROC website) for online annotation was used to indicate the center 
It would have been obvious at the time the invention was made to one of ordinary skill in the art to identify the center of the object as taught by Niemeijer 2009 in the annotations of the Abramoff et al. and Lee et al. combination as a way to identify the locations of the abnormalities without needing to specify the locations of every pixel of the abnormalities.

Regarding claim 24, the Abramoff et al. and Lee et al. combination discloses a method wherein the feature space describes a reference location in the input image and corresponding probability that the reference location contains an object of interest for each of a plurality of objects of interest of different types (“first detects all pixels that appear to be in a red lesion based on pixel feature classification. Clusters of these candidate pixels are clustered in candidate lesions, and features then are extracted from each candidate lesion” Abramoff et al. at Brief Descriptions of the Algorithms, line 7; “To develop a set of computer classification criteria that were similar to these criteria, we digitized the SPs, identified the 3 lesions using the developed computer system, and measured the size of each HMA and HE in pixels. The total lesion area of all HMAs in SP 2A was found to be 1717 pixels, and the total area of all HEs in SP field 3 was 86 pixels” Lee et al. at page 760, right column, paragraph 5, line 1).
Regarding claim 25, the Abramoff et al. and Lee et al. combination discloses a computer program product wherein the feature space describes a reference location in .

Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Abramoff et al. and Lee et al. as applied to claims 2 and 13 above and further in view of Gardner et al. (“Automatic detection of diabetic retinopathy using an artificial neural network: a screening tool”).
Regarding claim 4, the Abramoff et al. and Lee et al. combination discloses the elements of claim 2 as described above.
The Abramoff et al. and Lee et al. combination does not explicitly disclose that the supervised procedure comprises a plurality of trained filters, each trained filter configured to identify a probability that the sample contains an object of interest.
Gardner et al. teaches a method in the same field of endeavor of diabetic retinopathy detection, wherein the supervised procedure comprises a plurality of trained 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the filters as taught by Gardner et al. in the pre-processing of the Abramoff et al. and Lee et al. combination to be able to better extract the features of interest for subsequent classification.
Regarding claim 15, the Abramoff et al. and Lee et al. combination discloses the elements of claim 13 as described above.
The Abramoff et al. and Lee et al. combination does not explicitly disclose that the supervised procedure comprises a plurality of trained filters, each trained filter configured to identify a probability that the sample contains an object of interest.
Gardner et al. teaches a method in the same field of endeavor of diabetic retinopathy detection, wherein the supervised procedure comprises a plurality of trained filters, each trained filter configured to identify a probability that the sample contains an object of interest (“In this way it was possible to determine the optimum preprocessing filters in the image analysis” at page 941, right column, first full paragraph, line 16; as seen in Table 1, blood vessels, exudates and haemorrhages have respective filters for their detection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the filters as taught by Gardner et al. in the pre-


Response to Arguments

Summary of Remarks (@ response page labeled 8): “Dupas describes an automated process for computer-assisted detection of diabetic retinopathy (DR) and macular edema (ME). However, Dupas uses an algorithmic approach to detection of DR, which requires a human to design the system based on the human’s intuition about how to predict DR or ME from a fundus photograph. Importantly, Dupas does not disclose machine learning models for this purpose, as in the claimed invention”

Examiner’s Response: While the Dupas et al. reference is no longer being utilized for support of any rejections, the Examiner notes that, as previously cited, Dupas et al. uses a k-NN classifier to identify lesions areas.  This k-NN classifier uses training images, as annotated by an expert to learn how to separate the subsequent test image data.  Though Applicant previously argued that a k-NN classifier is not a machine learning model, this is refuted by references in the prior art that demonstrate that this is untrue (see Breeuwer et al. at paragraph 0040 or Bar-Aviv et al. at paragraph 0349)  This k-NN classifier is therefore a supervised machine learning model.



Examiner’s Response: This argument was found to be persuasive and is now moot in view of the newly cited references.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662